DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
	Claim rejections based on prior art

		Applicant's arguments filed on 01/24/2022 have been fully considered but are moot in view of newly cited reference.

OBJECTIONS TO THE CLAIMS


	Claims 1-15 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claim 1, line 8, discloses the phrase ‘the memory device’. There is insufficient antecedent basis for this limitation in the claim. ‘A memory device’ was not previously discloses. Correction is needed.
		As per claim 11, limitation “wherein the memory sub-system controller performs the operations independent of initiation of the operations by a host; and the registering clock driver (RCD) component” seems to be confusing; it’s not clear if the semi colon between ‘host’ and ‘and’ is properly placed. Correction is needed.


REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shallal (US pub. 2019/0286560), hereinafter, “Shallal”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claim 1, Shallal discloses a method, comprising: receiving a signal at a memory sub-system controller (hybrid memory module 120 of fig. 1B3, as discloses in paragraph 0056) to perform an operation; in response to receiving the signal (DRAM command 252, as discloses in fig. 2B), enabling, by the memory sub-system controller, an interface (connections/buses from 126 to 124, 128 and 110; see fig. 1B3) to transfer data to or from a registering clock driver (RCD) component [see paragraph 0045, which discloses “command buffer 126 (e.g., registering clock driver or RCD)”, and paragraphs 0069 and 0070], wherein the RCD component is coupled to the memory sub-system controller (see fig. 1B3 and fig. 2B); transferring the data to or from the RCD component via the interface (see fig. 2B and paragraphs 0069 and 0070); and in response to the enablement of the interface being unsuccessful, transferring control of the memory device to the memory sub-system controller to perform operations not initiated by a host (see paragraphs 0062, 0069 and 0104, which teaches an NVC control mode and a host control mode).  

3.         As per claim 2, Shallal discloses “The method of claim 1” [See rejection to claim 1 above], further comprising, in response to the enablement of the interface being successful, maintaining control of the memory device by a device that previously had control of the memory device (see paragraph 0069 and 0104).  

4.         As per claim 3, Shallal discloses wherein the device that maintains control is a host coupled to the memory device (see paragraphs 0069 and 0104).  

5.         As per claim 4, Shallal discloses wherein transferring control of the memory device comprises transferring control of a dynamic random access memory (DRAM) device to the memory sub-system controller (see paragraphs 0069 and 0104).  

6.         As per claim 5, Shallal discloses further comprising enabling the interface without modifying a Basic Input/Output System (BIOS) associated with a host that is in communication with the memory sub-system controller (see paragraphs 0069 and 0104).  

7.         As per claim 6, Shallal discloses further comprising sending a reset signal to the RCD component to cause the interface to be disabled (see paragraph 0054).  

8.         As per claim 7, Shallal discloses further comprising monitoring which device or component is managing the memory device (see paragraphs 0069 and 0104).  

9.         As per claim 8, Shallal discloses wherein the memory device, additional buses, and a memory clock are managed by a host (see paragraphs 0069 and 0104).
   
10.         As per claim 9, Shallal discloses wherein the memory device, additional buses, and a memory clock are managed by the memory sub-system controller (see paragraphs 0079 and 0111).  

11.         As per claim 10, Shallal discloses wherein the memory clock is managed by the host and the memory device and the additional buses are managed by the memory sub-system controller (see paragraphs 0079 and 0111). 
 
12.         As per claims 11 and 16, Shallal discloses a system, comprising: a volatile memory device (DRAM 124 of fig. 1B3, as discloses in paragraphs 0046 AND 0056) of a non-volatile dual in-line memory module (NVDIMM) (hybrid memory module 120, as discloses in paragraph 0046 ); a memory sub-system controller (non-volatile memory controller 128) of the NVDIMM coupled to the volatile memory device (see fig. 1B3), wherein: the memory sub-system controller comprises a local communication (LCOM) interface (connections/buses from 126 to 124, 128 and 110; see fig. 1B3; see paragraphs 0111 and 0119) to couple the memory sub-system controller to a registering clock driver (RCD) component [see paragraph 0045, which discloses “command buffer 126 (e.g., registering clock driver or RCD)”, and paragraphs 0069 and 0070], wherein the RCD component is coupled to the volatile memory device and configured to receive command and address input signals associated with the volatile memory device (see fig. 2B and paragraphs 0069 and 0070); and the memory sub-system controller to perform operations comprising enabling and managing the LCOM interface independent of modification to a basic input/output system (BIOS) of a host associated with the memory sub-system controller, wherein the memory sub-system controller performs the operations independent of initiation of the operations by a host (see paragraphs 0062, 0069 and 0104, which teaches an NVC control mode and a host control mode); and the registering clock driver (RCD) component (see fig. 2B and paragraphs 0069 and 0070).  

13.         As per claim 12, Shallal discloses “The system of claim 11” [See rejection to claim 11 above], wherein the memory sub-system controller is configured to enable the LCOM interface prior to performing a save operation, a restore operation, or a host-initiated Arm-Save command (see paragraphs 0062, 0069 and 0104).  

14.         As per claim 13, Shallal discloses wherein the memory sub-system controller is configured to enable the LCOM interface prior to performing a built-in self-test (BIST) (see paragraphs 0062, 0069 and 0104).  

15.         As per claim 14, Shallal discloses wherein the memory sub-system controller is configured to enable the LCOM interface without obtaining control of the volatile memory device (see paragraphs 0062, 0069 and 0104).  

16.         As per claim 15, Shallal discloses wherein the memory sub-system controller is configured to enable the LCOM interface and control the volatile memory device (see paragraphs 0062, 0069 and 0104).  

17.         As per claim 17, Shallal discloses further comprising the registering clock driver (RCD) component coupled to the LCOM interface and the volatile memory device (see fig. 1B3).
  
18.         As per claim 18, Shallal discloses wherein the memory sub-system controller configured to perform the full LCOM initialization comprises the memory sub-system controller configured to prevent a host associated with the volatile memory device from communicating with the volatile memory device (see paragraphs 0062, 0069 and 0104).  

19.         As per claim 19, Shallal discloses wherein the memory sub-system controller is configured to perform the full LCOM initialization in response to at least one of: a host coupled to the memory sub-system controller sending a request to set an enable bit associated with the LCOM interface; the soft initialization failing; performance of a retry of a save operation or a restore operation; or any combination thereof (see paragraphs 0062, 0069 and 0104).  

20.         As per claim 20, Shallal discloses, wherein the memory sub-system controller is configured to return management of the volatile memory device to a host in response to completion of the full initialization (see paragraphs 0062, 0069 and 0104).   

CLOSING COMMENTS
Conclusion
    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a final action on the merits.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
   b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 

IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, 

the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone 

number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Ernest Unelus/
Primary Examiner
Art Unit 2181